Title: To Thomas Jefferson from Lister Asquith, 20 March 1786
From: Asquith, Lister
To: Jefferson, Thomas



St. Pauls Prison March 20th. 1786

May it Please your Excellency, Sir
I received your Letter of the 5th. Inst. and am sorry to find that things should turn out so unfavorable as I am entirely innocent of the Crime laid to my Charge and which I have suffered for but as I find it is useless to go any further with it I must thro Nessessity submit to their Sentence sooner than life any longer in Prison and give up all Claims to the Vessel and Tobacco so far. Since I cannot help it beg you would be so kind as to send by the very return of post my Log Book, Clearance at Baltimore and the 2 Commercial Letters also the Bill of Sale, Register Protest at the Admiralty and French Clearance if your Excellency received them from Messrs. Desbores and beg you would get us discharged as soon as possible for which and all other kindnesses I shall ever with Gratitude respectfully remain Your most Obed. Servt.,

Lister Asquith

